Opinion by
Orlady, P. J.,
This action of assumpsit was to recover the value of a horse, alleged to he the property of the plaintiffs, and on the trial a verdict was returned in favor of the defendant.
• The whole question was one of fact. The evidence in the case was contradictory, and the jury was instructed .to reconcile it if possible, and if they could not do so, then to determine which of the witnesses they would believe.
The opinion filed by Judge Landis in refusing a new trial, fully answers the argument of the appellant in relation to the assignments of error.
The judgment is affirmed.